Exhibit 10.41

 

NOTE PURCHASE AGREEMENT

 

April 12, 2012

 

Adcare Health Systems, Inc.

5057 Troy Road

Springfield, Ohio 45502

 

Attn:  Boyd P. Gentry

Chief Executive Officer

 

Dear Ladies and Gentlemen:

 

The undersigned (the “Note Purchaser”) offers to enter into this Note Purchase
Agreement (this “Note Purchase Agreement”) with Adcare Health Systems, Inc., an
Ohio corporation (the “Company”), which, upon acceptance of this offer by the
Company, will be binding upon the Company and the Note Purchaser. This offer is
made subject to written acceptance hereof by the Company at or before 6:00 P.M.,
Eastern Time, on the date hereof, unless extended by agreement by the parties.

 

SECTION 1. PURCHASE AND SALE OF THE NOTE

 

Based upon the terms and conditions and upon the representations herein set
forth, the Note Purchaser hereby agrees to purchase from the Company, and the
Company hereby agrees to sell and deliver to the Note Purchaser, a single
promissory note (the “Note”), which will, except as otherwise agreed to in
writing by the Note Purchaser and the Company, or as otherwise provided therein,
(i) mature on October 1, 2012 (the “Stated Maturity Date”), (ii) bear interest
at the rate of ten percent (10.00%) per annum, (iii) be substantially in the
form of Exhibit A, attached hereto and made a part hereof, and (iv) be in a
principal amount not in excess of $1,500,000.

 

SECTION 2. DELIVERY OF THE NOTE AND CLOSING

 

At 10:00 a.m. (Eastern Time) on April 27, 2012, or at such other time or on such
earlier or later date as to which we may mutually agree (the “Closing Date”),
the Company will cause the Note to be delivered to the Note Purchaser, at the
offices of the Note Purchaser, at 766 Shrewsbury Avenue, Tinton Falls, New
Jersey. On the Closing Date, the Note Purchaser will accept delivery of the
Note, and will pay the Company a purchase price therefor in an amount equal to
ninety-six percent (96%) of the face amount of the Note, in federal or other
immediately available funds by wire.

 

--------------------------------------------------------------------------------


 

SECTION 3. DISCLOSURE MEMORANDUM

 

By its acceptance of this Note Purchase Agreement, the Company authorizes the
Note Purchaser to rely upon the Confidential Disclosure Memorandum dated the
date hereof (the “Confidential Disclosure Memorandum”), relating to the sale and
purchase of the Note, and hereby deems the Confidential Disclosure Memorandum
final. All terms defined in the Confidential Disclosure Memorandum (and not
otherwise defined herein) shall have their respective defined meanings when used
herein.

 

SECTION 4. REPRESENTATIONS AND AGREEMENTS OF THE NOTE PURCHASER

 

The Note Purchaser represents to and agrees with the Company that, as of the
date hereof:

 

(a) The Note Purchaser is a limited liability company, duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Pennsylvania, having all requisite power and authority to carry on its business
as now constituted.

 

(b) The Note Purchaser has received all information with respect to the Company
that it has requested from the Company in order to purchase the Note.

 

(c) The documents relating to the purchase of the Note have been reviewed by the
Note Purchaser and contain terms acceptable to, and agreed to by, the Note
Purchaser.

 

(d) The Note Purchaser has the requisite authority to enter into this Note
Purchase Agreement. This Note Purchase Agreement has been duly executed and
delivered by the Note Purchaser and, assuming the due authorization, execution
and delivery by the Company, is the binding and valid obligation of the Note
Purchaser, enforceable in accordance with its terms, except that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
moratorium or other similar laws or equitable principles affecting creditors’
rights or remedies generally.

 

SECTION 5. REPRESENTATIONS, WARRANTIES, COVENANTS OF THE COMPANY

 

The Company represents to and agrees with the Note Purchaser that, as of the
date hereof and the date of the Closing:

 

(a)        Disclosure Memorandum. The statements and information in the
Confidential Disclosure Memorandum, insofar as the same relate to the Company,
as of its date were true, correct and complete in all material respects, and
such information and statements in the Confidential Disclosure Memorandum do not
include any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make such statements
and information, in light of the circumstances under which they are, or were
made, not misleading.

 

2

--------------------------------------------------------------------------------


 

(b)        Existence. The Company is, and will continue to be, a corporation,
duly organized, validly existing, in good standing under the laws of the State
of Ohio, with full power and authority to own its properties and conduct its
business as and where the same are now owned and conducted.

 

(c)        Authority. The Company has the requisite power and authority to enter
into and consummate all of the transactions contemplated on its part by this
Note Purchase Agreement, the Confidential Disclosure Memorandum, the Note, and
all other documents required by the terms hereof or of any thereof to be
executed and delivered by the Company (collectively, the “Transaction
Documents”).

 

(d)        Due Execution and Delivery of Documents. This Note Purchase Agreement
has been duly executed and delivered by the Company and, when executed and
delivered by the Note Purchaser, will be, and the other Transaction Documents,
when executed and delivered by the Company (if applicable) and the other parties
thereto, will be, legal, valid and binding agreements of the Company,
enforceable in accordance with their terms, subject as to enforcement of
remedies to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws in effect from time to time affecting the rights of creditors
generally and to the availability of equitable relief.

 

(e)        No Conflicts. The acceptance, execution and delivery of this Note
Purchase Agreement and the other Transaction Documents, and the compliance with
the provisions hereof and thereof do not and will not violate or conflict with
(in any material respect) any resolution adopted by the Company’s board of
directors, to the knowledge of the Company, do not and will not conflict with or
violate, or result in or constitute a material breach of or default under, any
indenture, mortgage, deed of trust, guaranty, lease, agreement or other
instrument to which the Company is a party or by which the Company or any of its
property is bound, which would have a materially adverse effect on the
transactions contemplated by this Note Purchase Agreement, or, to the knowledge
of the Company, conflict with or violate any provision of any law,
administrative rule or regulation, or any judgment, order or decree to which the
Company or any of its property is subject.

 

(f)         Compliance with Law. Except as may otherwise be disclosed in writing
to the Note Purchaser, the Company is in substantial compliance with all
applicable federal, state and local laws and ordinances (including rules and
regulations) that are applicable to it or its business operations and financial
affairs.

 

SECTION 6. INDEMNIFICATION

 

(a)        Scope of Indemnification by the Company. The Company hereby agrees to
indemnify, protect, defend and hold harmless the Note Purchaser, each member and
employee thereof, and each person, if any, who controls the Note Purchaser
within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934, as amended (any such person
being herein sometimes called an “Indemnified Party”), against all losses,
claims, damages, liabilities or expenses, whether joint or several, to which any
such Indemnified Party may become subject, under any statute or regulation at
law or in

 

3

--------------------------------------------------------------------------------


 

equity or otherwise insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact set forth in the
Confidential Disclosure Memorandum, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or which is necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading in any material respect, and will reimburse any legal or other
expenses reasonably incurred by any such Indemnified Party in connection with
investigating or defending any such loss, claim, damage, liability or action.
Provided, however, that such indemnity shall not extend to any Indemnified Party
if the loss, claim, damage or liability is caused by the gross negligence or
willful misconduct of the Indemnified Party. This indemnity agreement shall not
be construed as a limitation on any other liability that the Company may
otherwise have to any Indemnified Party, provided that in no event shall the
Company be obligated for double indemnification. And provided further, that the
Company shall have no obligation of indemnification hereunder in respect of any
statement made in, or omitted from, the following sections of the Confidential
Disclosure Memorandum: “THE CERTIFICATES OF PARTICIPATION”, “CANTONE ASSET
MANAGEMENT LLC”, or “TAX MATTERS”.

 

(b)        Procedure. An Indemnified Party shall, promptly after the receipt of
notice of the commencement of any action against such Indemnified Party in
respect of which indemnification may be sought against the Company, notify the
Company in writing of the commencement thereof. Failure of the Indemnified Party
to give such notice will reduce the liability of the Company by the amount of
damages attributable to the failure of the Indemnified Party to give such notice
to the Company, but the omission to notify the Company of any such action shall
not relieve the Company from any liability that it may have to such Indemnified
Party otherwise than under this section. In case any such action shall be
brought against an Indemnified Party and such Indemnified Party shall notify the
Company of the commencement thereof, the Company may, or if so requested by such
Indemnified Party shall, participate therein or assume the defense thereof, with
counsel satisfactory to such Indemnified Party (it being understood that, except
as hereinafter provided, the Company shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Parties in such
action), and after notice from the Company to such Indemnified Party of an
election so to assume the defense thereof, the Company will not be liable to
such Indemnified Party under this Section for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
unless and until the Company assumes the defense of any such action at the
request of such Indemnified Party, the Indemnified Party shall have the right to
participate at its own expense in the defense of any such action. If the Company
shall not have employed counsel to take charge of the defense of any such
action, or if an Indemnified Party shall have reasonably concluded that there
may be defenses available to it or other Indemnified Parties that are different
from or additional to those available to the Company (in which cases the Company
shall not have the right to direct the defense of such action on behalf of such
Indemnified Party) or to other Indemnified Parties, legal and other expenses,
including the expenses of separate counsel incurred by such Indemnified Party
shall be borne by the Company.

 

4

--------------------------------------------------------------------------------


 

SECTION 7. CONDITIONS OF THE NOTE PURCHASER’S OBLIGATIONS

 

The Note Purchaser has entered into this Note Purchase Agreement in reliance
upon the representations and agreements of the Company herein and the
Performance by the Company of its obligations hereunder, both as of the date
hereof and as of the Closing Date. The Note Purchaser’s obligations under this
Note Purchase Agreement are and shall he subject to the following further
conditions:

 

(a)   Conditions at or Prior to the Closing. Receipt by the Note Purchaser of
the following documents at or prior to the Closing, all of which shall be fully
executed (except for any necessary signature by the Note Purchaser):

 

(i) The Note;

 

(ii) A certificate, dated the date of the Closing, and signed by the Secretary
or an Assistant Secretary of the Company, which sets forth or includes evidence
satisfactory to the Note Purchaser, that: (A) the Company’s execution, delivery
and Performance of its obligations under the Transaction Documents have been
duly authorized by all necessary corporate action of the Company; and (B) Boyd
P. Gentry has been duly authorized by all necessary corporate action of the
Company to execute and deliver, on behalf of the Company, all Transaction
Documents to which the Company is a party;

 

(iii) A certificate, dated the date of the Closing, signed by a duly authorized
officer of the Company, and satisfactory to the Note Purchaser, to the effect
that (A) each of the representations and warranties of the Company contained in
this Note Purchase Agreement is true, accurate and complete on the Closing Date
as if made on and as of the Closing Date, (B) each of the agreements of the
Company to be complied with and each of the obligations of the Company to be
performed hereunder on or prior to the Closing Date have been complied with and
performed, and (C) as of the Closing Date, there has been no material adverse
change in the status, business, condition or prospects (financial or otherwise)
of the Company; and

 

(iv) Such additional certificates, instruments, opinions of counsel, or other
documents or conditions as the Note Purchaser may reasonably request, including,
but without limitation to the generality of the foregoing, a requirement that
the public sales price of the Shares, on the date of Closing, be not less than
$3.50.

 

(b) Failure to Satisfy Conditions. If there shall be a failure to satisfy any of
the conditions to the Note Purchaser’s obligations contained in this Note
Purchase Agreement, or if the Note Purchaser’s obligations shall be terminated
for any reason permitted by this Note Purchase Agreement, this Note Purchase
Agreement shall terminate and neither the Note Purchaser nor the Company shall
have any further obligation hereunder, except as provided in Section 9 hereof.

 

5

--------------------------------------------------------------------------------


 

SECTION 8. TERMINATION

 

The Note Purchaser shall have the right to terminate this Note Purchase
Agreement by notifying the Company of its election to do so, if at the time of
such notification, between the date hereof and the Closing Date, (i) there shall
have occurred any new outbreak of hostilities or other unforeseen national or
international calamity or crisis, the effect of such new outbreak, calamity or
crisis on the financial markets of the United States being such in the
reasonable judgment of the Note Purchaser as to materially adversely affect the
value of the Certificates of Participation; (ii) there shall be in force a
general suspension of trading on the New York Stock Exchange or minimum or
maximum prices for trading shall have been fixed and be in force or maximum
ranges for prices for securities shall have been required and be in force on the
New York Stock Exchange, whether by virtue of a determination by that Exchange
or by order of the Securities and Exchange Commission or any other governmental
authority having jurisdiction; (iii) a general banking moratorium shall have
been established by federal or applicable state authorities; (iv) any event, not
caused by the Note Purchaser, shall have occurred or shall exist which, in the
reasonable opinion of the Note Purchaser, makes untrue or incorrect, as of such
time, in any material respect, any material statement or information contained
in the Confidential Disclosure Memorandum or makes the Confidential Disclosure
Memorandum inadequate by reason of the omission of information which should be
reflected therein in order to make the statements and information contained
therein not misleading as of such time; (v) a stop order, ruling, regulation or
official statement by or on behalf of the Securities and Exchange Commission
shall be issued or made to the effect that the issuance, offering or sale of the
Certificates of Participation, or of obligations of the general character of the
Certificates of Participation as contemplated hereby, is in violation of any
provision of the 1933 Act, the Securities Exchange Act of 1934, as amended, or
the Trust Indenture Act of 1939, as amended; or (vi) the Note Purchaser’s due
diligence examination in respect of the issuance of the Certificates of
Participation shall have revealed any fact or circumstance that, in the
reasonable judgment of the Note Purchaser, would materially and adversely affect
the value of the Certificates of Participation.

 

SECTION 9. PAYMENT OF FEES AND EXPENSES

 

(a)        Payment by the Company.

 

(i) Except as provided in Paragraph (b) below, the Company shall pay all
expenses incident to the sale of the Certificates of Participation, including
but without limitation, (A) the cost of the preparation (including printing,
duplicating and distribution) of this Note Purchase Agreement, the Transaction
Documents, or any amendment or supplement thereto, and (B) the fees of the Note
Purchaser, the Note Purchaser’s Counsel, and any other counsel, experts or
Consultants retained by the Company or the Note Purchaser.

 

(ii) In addition to the foregoing, on the Closing Date, the Company will pay the
Note Purchaser a non-accountable miscellaneous expense allowance in the amount
of $15,000.

 

6

--------------------------------------------------------------------------------


 

(b)        Payment by Purchaser. Except as provided in the foregoing Paragraph
(a), the Note Purchaser shall pay the cost of all regulatory expenses incurred
by the Note Purchaser in connection with its purchase of the Note.

 

SECTION 10. NOTICES

 

Any notices or other communication to be given under this Note Purchase
Agreement may be given by delivering the same in writing as follows:

 

As to the Company:

 

Adcare Health Systems, Inc.

 

 

5057 Troy Road

 

 

Springfield, Ohio 45502

 

 

 

 

 

Attn: Boyd P. Gentry

 

 

Chief Executive Officer

 

 

 

As to the Note Purchaser:

 

Cantone Asset Management LLC

 

 

c/o Cantone Research, Inc.

 

 

766 Shrewsbury Avenue

 

 

Tinton Falls, NJ 07724

 

 

 

 

 

Attention: Anthony J. Cantone

 

 

Managing Member

 

or to such different address written notice of which is given to each of the
other parties hereto.

 

SECTION 11. PARTIES IN INTEREST AND SURVIVAL OF REPRESENTATIONS

 

(a)        Parties in Interest. This Note Purchase Agreement is made solely for
the benefit of the Company and the Note Purchaser (including their respective
successors or assigns), and no other person, partnership, association or
corporation shall acquire or have any right hereunder or by virtue hereof.

 

(b)        Survival of Representations. All representations and agreements of
the Company in this Note Purchase Agreement shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of the
Note Purchaser and all representations and agreements of the Company and the
Note Purchaser shall survive the delivery of and payment for the Note.

 

7

--------------------------------------------------------------------------------


 

SECTION 12. MISCELLANEOUS

 

(a)        Headings. The headings of the sections and Paragraphs of this Note
Purchase Agreement are inserted for convenience only and shall not be deemed to
be a part hereof.

 

(b)        Governing Law. This Note Purchase Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey.

 

(c)        Counterparts. This Note Purchase Agreement may be executed, accepted
and approved in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute and accept or approve this Note Purchase Agreement by signing any such
counterpart.

 

If you agree with the foregoing, please sign the enclosed counterpart of this
Note Purchase Agreement and return it to the Note Purchaser. This Note Purchase
Agreement shall become a binding agreement by and between the Company and the
Note Purchaser when at least one counterpart of this Note Purchase Agreement
shall have been signed by or on behalf of each of the parties hereto.

 

 

 

Very truly yours,

 

 

 

CANTONE ASSET MANAGEMENT LLC

 

 

 

 

 

 

 

By:

/s/ Anthony J. Cantone

 

 

Anthony J. Cantone

 

 

Managing Member

 

8

--------------------------------------------------------------------------------


 

Accepted as of the date first

 

above written:

 

 

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry

 

 

Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------